421 So. 2d 722 (1982)
AMERTEC-GRANADA, INC., Appellant,
v.
OLD REPUBLIC INSURANCE COMPANY, Appellee.
No. 81-2389.
District Court of Appeal of Florida, Third District.
November 9, 1982.
Underwood, Gillis, Karcher, Reinert & Valle and Stephen E. Tunstall, Miami, for appellant.
Pyszka & Kessler, Greene & Cooper and Joan M. Bolotin, Miami, for appellee.
Before HENDRY and NESBITT, JJ., and WILLIAM C. OWEN, Jr. (Ret.), Associate Judge.
PER CURIAM.
The final summary judgment under review is affirmed on the ground that no coverage is afforded under Old Republic's liability policy for Amertec's personal contractual expenses. The contractual liability endorsement provides coverage for the purpose of indemnifying a third party for damages in tort, not for business expenses directly incurred by the insured as a result of its contractual obligations. Continental Insurance Co. v. Bussell, 498 P.2d 706 (Alaska 1972). See also Aetna Casualty and Surety Co. v. Hanna, 224 F.2d 499 (5th Cir.1955); International Surplus Lines Insurance Co. v. Devonshire Coverage Corp., 93 Cal. App. 3d 601, 155 Cal. Rptr. 870 (Ct.App. 1979); Garden Sanctuary, Inc. v. Insurance Company of North America, 292 So. 2d 75 (Fla.2d DCA 1974); Haugan v. Home Indemnity Co., 86 S.D. 406, 197 N.W.2d 18 (1972).
Affirmed.